Judge Underwood
delivered the opinion of the Court.
This is an action of trespass vi etarmis, brought by Tribble against .Frame and others, for' breaking the plaintiff’s close and beating him and his •servants. It is only necessary to say, that it is the same transaction upon which Ben. Frame instituted •an action of assault and battery, against said Tribble and others, and which has recently been decided by this court. We refer to that decision for the law and facts of this case. The result is, that the present record exhibits no error which will justify a reversal of the judgment of the circuit court.
Wherefore, the samé is atfirmed-wilh cost.